Citation Nr: 0200715	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  00-18 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for hypertensive heart 
disease.

3.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for right temporomandibular joint (TMJ) 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to August 
1981.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In numerous statements and in testimony at a September 2001 
videoconference hearing, the veteran appeared to raise claims 
of entitlement to service connection for left TMJ 
dysfunction.  A claim for left TMJ dysfunction is not before 
the Board at this time and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  There is no competent evidence of record that the 
veteran's current fibromyalgia is related to his service, any 
incident therein, or to any service-connected disability.

2.  There is no competent evidence of record that the 
veteran's current hypertensive heart disease was manifest 
within one year of his separation from active duty; nor is 
there any competent evidence that the condition is related to 
his service, any incident therein, or to any service-
connected disability.

3.  A February 1983 RO decision denied the veteran's claim of 
entitlement to service connection for right TMJ dysfunction; 
the veteran was notified of the decision that same month and 
did not appeal.

4.  The evidence received since February 1983 consists of 
evidence that is either cumulative or redundant or does not 
bear directly or substantially upon the specific matter under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by 
military service and is not proximately due to or the result 
of the veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).

2.  Hypertensive heart disease was not incurred in or 
aggravated by military service; nor may it be presumed to 
have been so incurred or aggravated and is not proximately 
due to or the result of the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103, 
5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2001).

3.  The February 1983 RO decision that denied service 
connection for right TMJ locking is final; new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for right TMJ locking.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for fibromyalgia, hypertensive heart disease and 
for a disorder affecting his right temporomandibular joint.  
He contends that these disabilities were first manifest in 
service or are secondary to his service-connected back and 
knee disabilities.  

Factual Background

The veteran's service medical records show that a left ear 
lobe laceration was sutured in January 1971.  His sutures 
were removed the following month; no infection was noted at 
that time.  In August 1974, he was treated for external 
auditory canal trauma.  An August 1979 dental health 
questionnaire indicates that the veteran had the possibility 
of jaw dislocation.  Another dental health questionnaire, 
dated in August 1980, notes that the veteran's jaw dislocated 
and locked in a 1/2 open position.  There were no additional 
notations within the dental records in connection with those 
complaints and no findings of jaw dislocation or locking were 
recorded.  The service medical records show complaints and 
treatment associated with his diagnosed bilateral knee, back 
and left hip disabilities; however, there are no complaints, 
findings, treatment or diagnoses associated with any other 
joint, fibromyalgia, hypertension, or cardiovascular 
disability.  The veteran was found unfit to return to full 
duty for diagnosed bilateral knee and low back disabilities 
and medically discharged from service in August 1981.

An April 1982 rating decision denied service connection for 
right TMJ locking.

VA treatment records, dating from April to August 1982, 
indicate that the veteran was hospitalized in August 1982 and 
underwent bilateral TMJ eminectomies and meniscectomies for 
bilateral TMJ internal derangement.  The August 1982 hospital 
summary noted the veteran's history of a 1971 injury to the 
head and subsequent locking of his jaw.  

In a February 1983 statement of the case (SOC), which 
procedurally served as a rating decision, the RO considered 
the recently submitted evidence and concluded that the 
evidence did not support a finding that the veteran's current 
right temporomandibular locking was related to service.  
Later that same month, the veteran stated that he wished to 
wait until he was removed from the U.S. Marine Corps TDRL 
rolls and permanently retired before further pursuing his 
claims.  He stated that he reserved the right to reapply at a 
future date.

Evidence added to the record after February 1983 includes 
medical records detailing treatment from VA and military 
hospitals, dating from March 1990 to October 1999.  These 
records show treatment primarily for his service-connected 
knee and low back complaints, as well as sinus problems.  The 
veteran complained of "off and on" chest pain in April 1992 
and was assessed with atypical chest pain.  Subsequent 
treatment records show intermittent high blood pressure 
values.  A February 1998 progress note indicates that the 
veteran had a history of hypertension and of TMJ with 
multiple surgeries.  In March 1999, he underwent an 
echocardiogram (ECHO) which revealed possible diastolic 
dysfunction.  A May 1999 discharge summary shows that the 
veteran was hospitalized to undergo a heart catheterization 
and diastolic dysfunction study.  In June 1999, an 
electromyography (EMG) was conducted for complaints of 
intermittent and varying left arm pain.  The study was within 
normal limits.  A July 1999 neurology consult notes the 
veteran's several year history of pain in all his muscles and 
joints.  There was no evidence of any neurological disease 
and a differential diagnosis included fibromyalgia versus 
somatization disorders.  A September 1999 rheumatology 
consult report reveals a diagnosis of fibromyalgia.  

An August 1999 treatment record from the rheumatology and 
immunology division of MUSC Medical Center notes the 
veteran's stated history of 18 years of progressive weakness, 
fatigue and muscle pain.  After examining the veteran, the 
examiner assessed suspected fibromyalgia with a questionable 
element of depression.  

A July 2000 letter from a VA physician indicates that the 
veteran was a patient in the cardiology clinical trial 
program and that he has congestive heart failure-diastolic 
dysfunction that caused symptoms, which included fatigue.

During his September 2001 videoconference hearing before the 
undersigned Member, the veteran testified that he was treated 
for muscle fatigue and sharp, severe pain in his left hip and 
buttock areas, as well as unexplained shoulder and arm muscle 
strains during service.  He believed this to be evidence of 
the onset of his currently diagnosed fibromyalgia.  He 
testified that he was first diagnosed with fibromyalgia in 
April 1983 at the VA Medical Center (VAMC) and Naval 
Hospital, both in Charleston.  Lab results conducted at that 
time, coupled with the severity of his pain, indicated that 
he had had fibromyalgia for quite some time.  He also 
testified that a VA physician had linked his fibromyalgia to 
service.  With regard to his hypertensive heart disease, the 
veteran testified that he was treated for hypertension in 
service and diagnosed with a heart condition in April 1998.  
He believed his heart disease was a result of his inservice 
hypertension.  The veteran testified that he underwent an 
operation in August 1980 as a result of a 1971 laceration to 
his left earlobe.  He also underwent reconstructive surgery 
to both TMJ's at the Charleston VAMC in 1982.  The veteran 
believed that his current TMJ dysfunction was a result of his 
1971 inservice injury.

At the time of his videoconference hearing, the veteran 
submitted a July 2001 letter from his private dentist, noting 
his symptoms of TMJ dysfunction and that he had had previous 
surgical intervention.  It was recommended that the veteran 
utilize a mandibular auto-repositioning appliance.  The 
veteran also submitted a July 2001 VA treatment record 
indicating that he was referred for a new TMJ appliance. 

Evidence added to the record since the prior rating decision 
also includes the transcript of a January 1998 personal 
hearing, as well as January and February 1998 VA compensation 
examinations; however, that evidence pertains to other issues 
not presently on appeal and is not relevant to any of the 
veteran's current claims.

Analysis

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (listing applicable 
chronic diseases, including hypertensive cardiovascular 
disease).

Secondary service connection may be established for 
disability, which is proximately due to, or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439 (1995). 

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence of record is 
against the veteran's claims of entitlement to service 
connection for fibromyalgia and hypertensive heart disease.  
Although the evidence shows that he currently has these 
disabilities, there is no evidence that they are the result 
of his service, or any incident therein.  In this respect, 
the Board acknowledges the August 1999 rheumatology 
consultative report that recorded the veteran's stated 
history of 18 years of progressive muscle and joint symptoms; 
however, that report does not include any interpretation or 
elaboration on that reported history.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence.").  In addition, the veteran's service 
medical records and intervening VA treatment records show no 
such complaint other than those associated with his bilateral 
knee and low back disabilities.  Likewise, there is no 
objective medical evidence that the veteran had elevated 
blood pressure prior to 1992 or diagnosed hypertension prior 
to 1998.  Nor has the veteran submitted competent medical 
evidence that his current fibromyalgia and hypertensive heart 
disease are the result of his service-connected back and leg 
disabilities.  Although the veteran believes he currently has 
fibromyalgia and hypertensive heart disease as a result of 
service or his service-connected back and knee disabilities, 
he is not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He has not 
submitted any evidence, other than his lay testimony that 
would suggest that his service-connected disabilities caused 
or aggravated his current fibromyalgia and hypertensive heart 
disease.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection for fibromyalgia and hypertensive heart disease.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 
3.102, 3.303, 3.310.  Accordingly, the claims for service 
connection for fibromyalgia and hypertensive heart disease 
must be denied.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law (VCAA).  This 
liberalizing law is applicable to this appeal.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement this 
law, VA promulgated regulations published at 66 Fed. Reg. 45, 
620 (Aug. 29, 2001).  Except as specifically noted, the new 
regulations were effective November 9, 2000.  In the present 
case, however, the veteran has been notified in April 2001 of 
the evidence necessary to substantiate his claim and provided 
an opportunity to submit such evidence.  The veteran did not 
respond to that correspondence.  The RO obtained in-service 
and post-service medical records.  The veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, the Board finds 
that the duty to assist and to notify the appellant has been 
fulfilled.  

Finally, the Board considered the "benefit of the doubt" 
doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters of service connection 
on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

New and Material Evidence

Since the veteran did not timely appeal the February 1983 RO 
decision, that decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103.  This claim 
may not be reopened and allowed unless new and material 
evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 
1361, n. 1.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  If the evidence is new and 
material, the claim is reopened and the merits of the claim 
may be evaluated after ensuring that the duty to assist has 
been met.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that during the pendency of this appeal, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) to implement the provisions of the 
VCAA.  The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after November 9, 2000.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
above. 

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. §  
5108)."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).  
Therefore, the recent change to the law has not modified the 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until new and material 
evidence has been submitted.  Thus, it is necessary that the 
case be adjudicated initially on the issue of whether new and 
material evidence is of record to reopen the claim.  If such 
evidence is presented the claim will be reopened, and any 
required development would be undertaken.  Elkins.  

The Board finds that the VA treatment records, as well as the 
veteran's personal testimony, submitted after the RO's 
decision detailed in the February 1983 decision are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  The additional records are 
cumulative of the evidence noted at the time of the February 
1983 decision.  At that time there was also evidence of the 
veteran's stated history of inservice injury to his left jaw 
and subsequent locking of his jaw, as well as record of VA's 
surgical intervention in August 1982.  This evidence was 
considered by the RO.  Although the veteran has submitted 
credible evidence of subsequent treatment, and this evidence 
is new, these new records of recent treatment include no 
evidence that the veteran had any diagnosed TMJ dysfunction 
at any time during his service.  Nor does the evidence show 
that his current TMJ is etiologically related to his 1971 
inservice injury or that it first became manifest at any time 
during his service.  The veteran' s own statements and 
testimony regarding the etiology of his current TMJ 
dysfunction are not probative as he is not shown to have the 
medical expertise sufficient to render an opinion as to what 
is essentially a question of medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

As the evidence received since the February 1983 decision is 
not new and material, the claim for service connection for 
TMJ is not reopened.


ORDER

Service connection for fibromyalgia is denied.

Service connection for hypertensive heart disease is denied.

New and material evidence sufficient to reopen the claim of 
service connection for right temporomandibular joint (TMJ) 
dysfunction not having been submitted, the claim is not 
reopened.



		
	M. E. LARKIN
	Acting Member, Board of Veterans' Appeals



 

